Williams, Judge¡
delivered the opinion:
The plaintiff, a corporation organized under the laws of the State of New Jersey, all the capital stock of which was owned by the Hamburg-American Lines, a German corporation, was, in April, 1917, the owner of the five harbor vessels described in the findings.
On April 18, 1917, the Secretary of War, acting under the •direction of the President of the United States, pursuant to the act of August 29, 1916 (39 Stat. 645), seized and took possession of the said vessels and they were thereafter retained and used by the Government of the United States. None of the vessels has been returned to the plaintiff and no compensation has been awarded or paid to the plaintiff *410by the Government for the vessels. The plaintiff brings this suit to recover just compensation for the value of the property taken.
The original petition in this case was filed on April 5, 1923. The court dismissed the petition on the defendant's demurrer. (59 C. Cls. 461.) The Supreme Court reversed the judgment of this court (277 U. S. 138) and remanded the case for further proceedings in conformity with its opinion. The Supreme Court said :
“In No. 4 [the case at bar] the petition fails clearly to show what action was taken by the United States. It does allege that the property was taken and used and to that extent discloses adequate ground for recovery. It ought to be made more certain by amendment.”
The case is now before us on the third amended petition, in which the plaintiff’s ownership of the vessels, the date and manner in which they were seized by the Government, and the fact that the vessels have not been returned to the plaintiff, and that the plaintiff has not been compensated for their value, are definitely alleged.
The findings show that the five vessels were seized on April 18, 1917; that they were retained by the Government thereafter; that their fair and reasonable value as of the date of the seizure was $199,682.98; and that the plaintiff has not been compensated for their value.
Under our holding in Hamburg-American Line Terminal & Navigation Company v. United States, No. C-314 [ante, p. 360], and the Atlas Line Steamship Company v. United States, No. C-316 [post, p. 411], companion cases decided to-day, the plaintiff is entitled to recover in this case. The questions of law applicable to the case are discussed in Hamburg-American Line Terminal & Navigation Company, No. C-314, ante.
Judgment is hereby awarded plaintiff in the sum of $199,682.98, with interest thereon from April 18, 1917, until paid as a part of just compensation. It is so ordered.
Whaley, Judge; LittletoN, Judge; Green, Judge; and Booth, Chief Justice, concur.